Title: To George Washington from Brigadier General William Thompson, 5 October 1776
From: Thompson, William
To: Washington, George



Sir.
Phila. Oc. 5th 1776

The wants of the Prisoners being many, I procured them Credit with Mr Freeman at Quebec for £630.9.8½ Halifax; equal to £945.14.6¾ Pennsylvania Currency, For which I have reced the following Bills and Cash viz.

          
            Col. Greens’s Bill for
            £335. 2. 6¾
            Halifax
          
          
            Capn Morgan’s do for
            105. 6. 9¼
            
          
          
            Cap. Lam[b]’s do for
            57. 6.  ½
            
          
          
            Messrs Nichol’s & Steel’s do for
            40. 0. 1
            
          
          
            Dr McKenzie Cash
            12. 3. 4
            
          
          
            Mr Duncan Cash
            8.13. 9
            
          
          
            Col. Green for the Sick (still Dr.)
            63. 3.10½
            
          
          
            Captn McClean Cash
            8.13. 3
            
          
          
            
            £630. 9. 8 
            Halifax
          
        
Col. Green took up for the use of the Sick Soldiers belonging to the New-England Colonies, sundry Articles amounting to £63.3.10½ Halifax which he has not Included in his Bill—Your

Excellency will please to direct whether It is to be charged to the poor Soldiers or the Publick.
I have also drawn five months Pay, for the Officers & three Months Pay for the Soldiers, belonging to the Pennsylvania & Jersey Regiments, who have return’d with me from Canada. I enlcose the account that Stoppages may be made in the Regimts to which they belong.
I have made myself liable for the Goods supply’d by Mr Freeman, to Messrs Meredith & Clymer of this City, and must request that you will order the Bills to be Paid, that I may be released From that obligation. I have the Honor to be Yr Excellency’s Most obt Hble Servant

Wm Thompson

